Citation Nr: 1022784	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

2.  Entitlement to an initial compensable evaluation for 
service-connected limitation of motion of the left shoulder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and two friends



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2010, the Veteran and his friends presented 
hearing testimony before the undersigned Veterans Law Judge.  
A transcript is of record.  

The Veteran submitted additional evidence at the January 2010 
Board hearing, accompanied by a waiver of his right to 
initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c).  

Also, on the date of the hearing, the Veteran filed a request 
to reopen the issues of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for urinary incontinence status post 
radical retropubic prostatectomy and an evaluation higher 
than 10 percent for his service-connected scar, status post 
subcutaneous mastectomy of left gynecomastia.  The issue of 
entitlement to service connection for prostate cancer, which 
was initially included in the Veteran's request, was crossed 
out and then initialed by the Veteran in the same document.  
See VA Form 21-4138 dated January 2010.   

The above issues involving urinary incontinence and a 
service-connected scar have been raised by the record, but 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them, and they are REFERRED 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required in 
this case, for reasons explained below.  

The Veteran has asserted that he suffers from depression due 
to his service-connected left shoulder disability or, more 
broadly, due to all of his service-connected disabilities.  
See January 2010 Travel Board hearing transcript, p. 15; see 
also the April 2007 VA Form 9.  However, in adjudicating the 
claim, the RO has only considered whether his claimed 
depression is directly related to service. 

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).   

In addition, the Board notes that the Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for a specific mental disorder encompasses any 
other psychiatric disabilities the claimant may have.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record). 

Thus, in light of the foregoing, VA must consider in this 
case whether service connection for a psychiatric disorder, 
claimed as depression, is warranted on either a direct basis 
or as secondary to the service-connected disabilities.  While 
the evidence currently of record indicates that the Veteran 
has been diagnosed with a psychiatric disorder, he has not 
been afforded with a mental disorders examination or a 
medical nexus opinion with respect to his claim.  

Although the Veteran's treating psychiatrist wrote in a 
January 2010 VA treatment record that the Veteran was being 
treated for symptoms of depression, PTSD, and panic, related 
to the physical injury he sustained while on active duty 
during his service as described by the Veteran, that opinion 
is not sufficient to establish the necessary nexus.  The 
examiner did not specifically link any service-connected 
disability to the Veteran's psychiatric disorder, and also 
did not have sufficient facts and data on which to base the 
nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (discussing factors for determining probative 
value of medical opinions).  

Thus, in light of the foregoing, the Board finds that a 
remand for another medical examination and medical nexus 
opinion is warranted in this case.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the Veteran reported in 
February 2006 that he was, at that time, receiving treatment 
for his claimed psychiatric disorder from a private 
psychiatrist, Dr. J.C.  See VA Form 21-4138 (Statement in 
Support of Claim) dated in February 2006.  It is noted, 
however, that the Veteran did not complete a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) with 
respect to the treatment received from Dr. J.C. for his 
psychiatric disorder.  Nonetheless, because this case is 
being remanded for a medical examination and to obtain a 
medical opinion for the reasons set forth above, the Veteran 
should be allowed another opportunity to provide the 
necessary authorization so that the records may be obtained 
by VA in connection with his claim.  38 C.F.R. § 3.159(c)(1).    

In regard to the Veteran's claimed left shoulder disability, 
the Board notes that the evidentiary record includes an April 
2010 medical examination report which contains findings 
relevant to the Veteran's claim for an increased evaluation 
for his left shoulder.  This evidence was received by the RO 
in April 2010, as evidenced by the date stamp on the first 
page of the document.  However, there is no subsequent 
Supplemental Statement of the Case (SSOC) of record, and the 
evidence was not accompanied by a waiver of the Veteran's 
right to have the evidence considered by the RO in the first 
instance.  38 C.F.R. §§ 19.9, 20.1304(c).  It is noted that 
the waiver dated in January 2010 specifically pertained to 
the evidence submitted to the undersigned on the date the 
Travel Board hearing was held, and was not noted to apply to 
evidence submitted after the hearing.  Consequently, this 
claim must also be remanded so that the RO may consider the 
April 2010 medical examination report in the first instance 
in the adjudication of the Veteran's left shoulder claim.              

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran (i.e., a 
completed and signed VA Form 21-4142) and 
any additional information deemed 
necessary, request any and all records 
pertaining to any treatment the Veteran 
has received for a psychiatric disability 
from Dr. J.C.  See the February 2006 VA 
Form 21-4138.  Once obtained, the 
treatment records should be associated 
with the claims folder.  Any and all 
negative responses should be properly 
documented in the claims file, to include 
preparing a memorandum of unavailability 
and following the procedures outlined in 
38 C.F.R. § 3.159(e), if appropriate.

2.  Thereafter, schedule the Veteran for 
appropriate examination of his claimed 
psychiatric disorder.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any 
psychiatric disorder(s) which has/have been 
demonstrated by the Veteran since filing 
his claim in March 2004.  

b.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current psychiatric 
disorder is related to active military 
service, to include any event or incident 
which occurred therein or any 
symptomatology shown therein, or otherwise, 
whether the psychiatric disability was 
caused or aggravated by the service-
connected left shoulder disability or scar 
disability involving the left gynecomastia; 
or whether such a relationship based on in-
service causation or post-service 
aggravation is unlikely (i.e., a 
probability of less than 50 percent.)

c.  The examiner should discuss evidence 
contained in the claims folder, to include 
the Veteran's service medical records as 
well as post-service lay and medical 
evidence, in support of his or her 
conclusions.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated, 
to include consideration of the April 2010 
medical examination report in regard to 
the left shoulder claim.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC) and given an 
appropriate period of time for response.  
The case should then be returned to the 
Board, if in order.  

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

